 



EXHIBIT 10.98
GEN-PROBE INCORPORATED
2007 EXECUTIVE BONUS PLAN
          The Gen-Probe Incorporated 2007 Executive Bonus Plan (the “Plan”) is
designed to motivate and reward certain executive officers of Gen-Probe
Incorporated (the “Company”) to produce results that increase stockholder value
and to encourage individual and team behavior that helps the Company achieve
both short and long-term corporate objectives.
          The Board of Directors of the Company (the “Board”) has adopted this
Plan, effective with respect to bonus awards for Plan Years beginning on or
after January 1, 2007, subject to approval of the Plan by the stockholders of
the Company.
ARTICLE I.
CERTAIN DEFINITIONS
          Section 1.1 — Base Compensation. “Base Compensation” of a Participant
for a Plan Year shall mean the Participant’s regular base salary, excluding
moving expenses, bonus pay and other payments which are not considered part of
regular base salary, paid during such Plan Year.
          Section 1.2 — Change in Control. “Change in Control” shall have the
meaning given to such term in the Incentive Award Plan.
          Section 1.3 — Code. “Code” shall mean the Internal Revenue Code of
1986, as amended.
          Section 1.4 — Committee. “Committee” shall mean the Compensation
Committee of the Board, or such other committee as may be appointed by the Board
consisting solely of two or more Directors, each of whom qualifies as an
“outside director” for purposes of Section 162(m) of the Code.
          Section 1.5 — Common Stock. “Common Stock” shall mean the common
stock, par value $0.0001 per share, of the Company.
          Section 1.6 — Director. “Director” shall mean a member of the Board.
          Section 1.7 — Eligible Individual. “Eligible Individual” shall mean
the Company’s Chief Executive Officer and President and such other employees of
the Company as the Committee may determine in its discretion.
          Section 1.8 — Fair Market Value. “Fair Market Value” shall have the
meaning given to such term in the Incentive Award Plan.
          Section 1.9 — Incentive Award Plan. “Incentive Award Plan” shall mean
the Gen-Probe Incorporated 2003 Incentive Award Plan, as amended and restated.

 



--------------------------------------------------------------------------------



 



          Section 1.10 — Paid Leave of Absence. “Paid Leave of Absence” shall
mean a period of time during which a Participant performs no duties due to an
illness, incapacity (including disability), layoff, jury duty, military duty or
a leave of absence for which the Participant is so paid or so entitled to
payment by the Company, whether direct or indirect, but excluding vacation time.
          Section 1.11 — Participant. “Participant” shall mean any Eligible
Individual selected by the Committee to receive a bonus award under the Plan.
          Section 1.12 — Plan Year. Each “Plan Year” shall run from January 1st
through December 31st.
ARTICLE II.
BONUS AWARDS
          Section 2.1 — Participants; Bonus Awards. The Committee, in its
discretion, may grant bonus awards under the Plan with regard to any given Plan
Year to one or more of the Eligible Individuals. At the time a bonus award is
granted pursuant to this Section 2.1, the Committee shall specify a bonus amount
to be paid upon the achievement of the performance goals established in
accordance Section 2.2, which bonus amount may be a specific dollar amount, or a
specified percentage of the Participant’s Base Compensation for a Plan Year,
subject to Section 2.4.
          Section 2.2 — Performance Goals. For each Plan Year with regard to
which one or more Eligible Individuals is selected by the Committee to receive a
bonus award under the Plan, the Committee shall establish in writing one or more
objectively determinable performance goals for such bonus award, based upon one
or more of the following business criteria, any of which may be measured either
in absolute terms or as compared to any incremental increase or as compared to
the results of a peer group:

  •   revenue;     •   sales;     •   cash flow;     •   earnings per share of
Common Stock (including earnings before any one or more of the following:
(i) interest, (ii) taxes, (iii) depreciation, and (iv) amortization);     •  
return on equity;     •   total stockholder return;     •   return on capital;  
  •   return on assets or net assets;     •   income or net income;     •  
operating income or net operating income;

2



--------------------------------------------------------------------------------



 



  •   operating profit or net operating profit;     •   operating margin;     •
  cost reductions or savings;     •   research and development expenses
(including research and development expenses as a percentage of sales or
revenues);     •   working capital; and     •   market share.

          Depending on the performance criteria used to establish such
performance goals, the performance goals may be expressed in terms of overall
Company performance or the performance of a division or business unit. The
Committee, in its discretion, may specify different performance goals for each
bonus award granted under the Plan. The Committee shall, within the time
prescribed by Section 162(m) of the Code, define in an objective fashion the
manner of determining whether and to what extent the specified performance goal
has been achieved for the Plan Year; provided, however, that, subject to
Section 2.3, the achievement of each performance criteria shall be determined in
accordance with United States generally accepted accounting principles (“GAAP”)
to the extent applicable.
          Section 2.3 — Adjustments to Performance Components. For each bonus
award granted under the Plan, the Committee, in its discretion, may, at the time
of grant, specify in the bonus award that one or more objectively determinable
adjustments shall be made to one or more of the performance goals established
under Section 2.2. Such adjustments may include or exclude one or more of the
following:

  •   items that are extraordinary or unusual in nature or infrequent in
occurrence;     •   items related to a change in accounting principle;     •  
items related to financing activities;     •   expenses for restructuring or
productivity initiatives;     •   other non-operating items;     •   items
related to acquisitions;     •   items attributable to the business operations
of any entity acquired by the Company during the Plan Year;     •   items
related to the disposal of a business or segment of a business;     •   items
related to discontinued operations that do not qualify as a segment of a
business under GAAP; and     •   any other items of significant income or
expense which are determined to be appropriate adjustments.

          The amount of any adjustment made pursuant to this Section 2.3 shall
be determined in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



          Section 2.4 — Award Limit. The maximum aggregate amount of all bonus
awards granted to a Participant under this Plan with regard to any Plan Year
shall not exceed $3,000,000. For purposes of this Section 2.4, bonus award
payments made in shares of Common Stock shall count against aggregate bonus
award limit based upon the Fair Market Value of such shares on the date the
bonus award payment is made.
          Section 2.5 — Other Incentive Awards. The Plan is not the exclusive
means for the Committee to award incentive compensation to Participants and does
not limit the Committee from making additional discretionary incentive awards.
ARTICLE III.
PAYMENT OF BONUS AWARD
          Section 3.1 — Form of Payment. Each Participant’s bonus award may be
paid, at the option of the Committee, in cash, or in Common Stock or right to
receive Common Stock (such as restricted stock or restricted stock units), or in
any combination of cash and Common Stock or right to receive Common Stock (such
as restricted stock or restricted stock units). Bonus award payments made in
Common Stock shall be made in accordance with the provisions of the Incentive
Award Plan.
          Section 3.2 — Certification; Timing of Payment. Prior to the
distribution of any bonus award payment, the Committee shall certify in writing
the level of performance attained by the Company (relative to the applicable
performance goals determined pursuant to Section 2.2 (including any adjustments
under Section 2.3)) for the Plan Year to which such bonus award relates. Bonus
award payments will be made following the close of the Plan Year after the
review and certification of bonus award payments by the Committee.
          Section 3.3 — Negative Discretion. The Committee, in its discretion,
may reduce or eliminate the bonus amount otherwise payable to any Participant
under a bonus award.
          Section 3.4 — Terminations. Except as provided in Section 3.5, if a
Participant’s employment with the Company is terminated for any reason other
than death or disability prior to payment of any bonus award payment, all of the
Participant’s rights under the Plan shall terminate and the Participant shall
not have any right to receive any further payments with respect to any bonus
award granted under the Plan. The Committee, in its discretion, may determine
what portion, if any, of the Participant’s bonus award under the Plan should be
paid if the Participant’s employment has been terminated by reason of death or
disability.
          Section 3.5 — Change in Control. If a Change in Control occurs after
the close of a Plan Year, a Participant’s bonus award will be paid based on
performance in relation to the specified performance goals. If a Change in
Control occurs during the Plan Year, the Participant will be paid a bonus
prorated to the effective date of the Change in Control and all performance
goals will be deemed to be met at the greater of 100% of the performance goal or
the actual prorated year-to-date performance. Notwithstanding anything to the
contrary in Section 3.2, the payment of a bonus pursuant to this Section 3.5
shall be paid within 30 days of the effective date of the Change in Control. The
Participant must be employed by the Company or its successor on the effective
date of the Change in Control in order to receive a bonus payment pursuant to
this Section 3.5.

4



--------------------------------------------------------------------------------



 



ARTICLE IV.
SECTION 162(M) OF THE CODE
          Section 4.1 — Qualified Performance Based Compensation. The Committee,
in its discretion, may determine whether a bonus award should qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
and the treasury regulations thereunder and may take such actions as it may deem
necessary to ensure that such bonus award will so qualify.
          Section 4.2 — Performance Goals.
          (a) The Committee may, in its discretion, establish the specific
performance goal or goals under Section 2.2 that must be achieved in order for a
Participant to become eligible to receive a bonus award payment (including any
specific adjustments to be made under Section 2.3). The performance goals
(including any adjustments) shall be established in writing by the Committee;
provided, however, that the achievement of such goals shall be substantially
uncertain at the time such goals are established in writing.
          (b) With respect to any bonus award which the Committee determines
should qualify as performance-based compensation, the applicable performance
goals described in Section 2.2 (including any adjustments to be made under
Section 2.3) shall be established in writing no later than the 90th day
following the commencement of the period of service to which the performance
goals relate; provided, however, that in no event shall the performance goals be
established after 25% of the period of service (as scheduled in good faith at
the time the performance goals are established) has elapsed.
ARTICLE V.
ADMINISTRATION
          Section 5.1 — Committee.
          (a) The Committee shall consist solely of two or more Directors
appointed by and holding office at the pleasure of the Board, each of whom
constitutes an “outside director” within the meaning of Section 162(m)(4)(C) of
the Code and the treasury regulations thereunder.
          (b) Appointment of Committee members shall be effective upon
acceptance of appointment. Committee members may resign at any time by
delivering written notice to the Board. Vacancies in the Committee shall be
filled by the Board.
          Section 5.2 — Duties and Powers of Committee. It shall be the duty of
the Committee to conduct the general administration of the Plan in accordance
with its provisions. The Committee shall have the power to interpret the Plan,
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret, amend or revoke any
such rules. In its absolute discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Section 162(m) of the Code are
required to be determined in the sole and absolute discretion of the Committee.

5



--------------------------------------------------------------------------------



 



          Section 5.3 — Determinations of the Committee or the Board. All
actions taken and all interpretations and determinations made by the Committee
or the Board in good faith shall be final and binding upon all Participants, the
Company and all other interested persons. No members of the Committee or the
Board shall be personally liable for any action, inaction, determination or
interpretation made in good faith with respect to the Plan or any bonus award,
and all members of the Committee and the Board shall be fully protected by the
Company in respect of any such action, determination or interpretation.
          Section 5.4 — Majority Rule; Unanimous Written Consent. The Committee
shall act by a majority of its members in office. The Committee may act either
by majority vote at a meeting or by a memorandum or other written instrument
signed by all of the members of the Committee.
ARTICLE VI.
OTHER PROVISIONS
          Section 6.1 — Amendment, Suspension or Termination of the Plan. This
Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board or the Committee.
However, with respect to bonus awards which the Committee determines should
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code, no action of the Board or the Committee may modify the performance
goals (or adjustments) applicable to any outstanding bonus award, to the extent
such modification would cause the bonus award to fail to qualify as
performance-based compensation.
          Section 6.2 — Effective Date. This Plan shall be effective upon
approval by the Board (the “Plan Effective Date”), subject to stockholder
approval. The Committee may grant bonus awards under the Plan at any time on or
after the Plan Effective Date.
          Section 6.3 — Approval of Plan by Stockholders. This Plan shall be
submitted for the approval of the Company’s stockholders at the annual meeting
of stockholders to be held in 2007. In the event that this Plan is not so
approved, this Plan shall cease to be effective and no payment shall be made
with respect to any bonus award granted under the Plan.
          Section 6.4 — Tax Withholding. The Company shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
required by law to be withheld with respect to any taxable event concerning a
Participant arising in connection with a bonus award granted under this Plan.

6